NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2010-3009


                               MIRNA HELEN OLMOS,

                                                             Petitioner,

                                           v.

                     DEPARTMENT OF HOMELAND SECURITY,

                                                             Respondent.


      Mirna H. Olmos, of Belleruse Terrace, New York, pro se.

       William J. Grimaldi, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on
the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
and Donald Kinner, Assistant Director.


Appealed from: Merit Systems Protection Board
                    NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2010-3009

                               MIRNA HELEN OLMOS,

                                                           Petitioner,

                                            v.

                     DEPARTMENT OF HOMELAND SECURITY,

                                                           Respondent.



Petition for review of the Merit Systems Protection Board in NY0752090095-I-1.

                           ___________________________

                           DECIDED: February 4, 2010
                           ___________________________

Before RADER, BRYSON, and MOORE, Circuit Judges.

PER CURIAM.

      Appellant Mirna Olmos appeals from the final decision of the Merit Systems

Protection Board (Board) affirming the decision of the Customs and Border Patrol (CBP)

to terminate her employment because of her association with an illegal alien. Olmos v.

Dep’t of Homeland Sec., NY-0752-09-0095-I-1 (M.S.P.B. April 23, 2009) (Initial

Decision) (M.S.P.B. August 5, 2009) (Final Order).     Because substantial evidence

supports the Board’s decision, we affirm.

                                    BACKGROUND

      Ms. Olmos was removed from her position as a Customs and Border Protection

Officer at John F. Kennedy International Airport effective December 1, 2008.      Ms.

Olmos worked for the federal government as an Immigration Inspector with the
Immigration and Naturalization Service (INS) from May 1988 until 2003, when she

became an employee of CBP, part of the new Department of Homeland Security (DHS).

       In June 2004, CBP issued employee standards of conduct. In Section 6.3.6 of

the standards, labeled “Inappropriate Association,” it states:

       Employees will not, except as may be necessary in connection with official
       assignments or duties, associate with individuals or groups who are
       believed or known to be connected with criminal activities. This limitation
       on association covers any social, sexual, financial, or business
       relationship with a source of information, a suspected or known criminal,
       or an illegal alien, subject to being removed from the United States of
       America.

The issue of inappropriate association was also the subject of a “muster” for the week of

July 31, 2005 through August 6, 2005. Ms. Olmos does not deny attending the muster

in question.

       In December 2004, Ms. Olmos met Rafael Vanegas at a Christmas party given

by mutual friends, and the two began dating shortly thereafter. During the first several

months of dating, Ms. Olmos contends she had no idea that Mr. Vanegas was an illegal

alien. In early September 2005, Ms. Olmos and Mr. Vanegas discussed marriage, and

Mr. Vanegas told Ms. Olmos that he could not marry her because he did not have “the

papers.” The Board found that at this point Ms. Olmos knew that Mr. Vanegas was in

the United States illegally. Ms. Olmos married Mr. Vanegas in a civil ceremony on

September 9, 2005. Mr. Vanegas returned to his native Colombia in December 2006 to

obtain an immigrant visa. Ms. Olmos began submitting forms to have Mr. Vanegas’

immigration status adjusted.

       On May 9, 2007, CBP’s Joint Intake Center in Washington, D.C. received a

complaint referral from an adjudications officer at the Citizenship and Immigration

Service (CIS), and CBP began an investigation of Ms. Olmos. CIS denied Mr. Vanegas’


2010-3009                                    2
application for waiver on ground of excludability, and Mr. Vanegas remains in Columbia

awaiting an appeal of the denial. At the conclusion of the investigation, a member of

CBP’s Discipline Review Board proposed removal of Ms. Olmos from her position

based on a single charge of knowingly associating with an illegal alien. Ms. Olmos and

her union representative made an oral reply and submitted multiple documents to

Robert Perez, the CBP Director of Field Operations for the New York Field Office. Mr.

Perez reviewed the evidence and concluded that Ms. Olmos committed the misconduct

as charged.    In determining the appropriate penalty, Mr. Perez considered several

factors, including Ms. Olmos’s 20 years of service, her personal hardships, the duties of

CBP officers, statements made by Ms. Olmos’s superiors relating to her ability to marry

an illegal alien, and four prior suspensions of Ms. Olmos for various infractions. Mr.

Perez issued a letter on November 28, 2008, in which he sustained the charge and

determined that Ms. Olmos should be removed from her position effective December 1,

2008.

        Ms. Olmos appealed CBP’s final decision to the Board. Although Ms. Olmos

acknowledged that she knew of Mr. Vanegas’ status before she married him, Ms. Olmos

testified that she relied on the statements of the union president and two CBP

supervisors who allegedly told her marrying an illegal alien was allowed. She also

argued that other employees had married illegal aliens without being disciplined. The

Administrative Judge (AJ) noted that Ms. Olmos never discussed her upcoming

marriage with Human Resources, even though she understood that Mr. Vanegas’ status

could cause problems for her. The AJ further stated that the union president was not

authorized to speak for CBP, and the supervisors were not experts in personnel




2010-3009                                  3
matters.   The AJ found that the CBP employees named by Ms. Olmos as having

married illegal aliens had actually married people who were in the country legally. With

respect to the penalty, the AJ independently weighed the relevant factors and found the

penalty harsh but within the limits of reasonableness in light of her four suspensions,

her lack of remorse, and no evidence of disparate treatment. The AJ affirmed CPB’s

removal of Ms. Olmos in an initial decision. Ms. Olmos appealed to the Board. The

Board denied Ms. Olmos’s petition for review, and the AJ’s initial decision became final.

Ms. Olmos appeals.

                                     DISCUSSION

      The scope of our review in an appeal from a decision of the Board is limited. We

must affirm the Board's decision unless it was “(1) arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law; (2) obtained without procedures

required by law, rule, or regulation having been followed; or (3) unsupported by

substantial evidence.” 5 U.S.C. § 7703(c); see Briggs v. Merit Sys. Prot. Bd., 331 F.3d

1307, 1311 (Fed. Cir. 2003). In an adverse action, an agency must prove its charge by

a preponderance of the evidence. Burroughs v. Dep’t of the Army, 918 F.2d 170, 172

(Fed. Cir. 1990).    We “will not disturb a penalty unless it exceeds the range of

permissible punishment or is ‘so harsh and unconscionably disproportionate to the

offense that it amounts to an abuse of discretion.’” Gonzales v. Def. Logistics Agency,

772 F.2d 887, 889 (Fed. Cir. 1985) (quoting Villela v. Dep’t of the Air Force, 727 F.2d

1574, 1576 (Fed. Cir. 1984)). “Penalty decisions are judgment calls best left to the

discretion of the employing agency.” Id.




2010-3009                                  4
      On appeal, Ms. Olmos makes several arguments. First, she argues that she was

not placed on notice of the rule prohibiting associating with illegal aliens. Second, Ms.

Olmos states that there is evidence other employees married illegal aliens without

penalty. Third, she argues she properly relied on the statements of CBP supervisors

and her union president when she married Mr. Vanegas. Finally, Ms. Olmos appeals

the penalty as arbitrary and unreasonably harsh. 1

      With respect to notice, there is substantial evidence in the record that Ms. Olmos

was properly notified of the prohibition against associating with illegal aliens. The AJ

noted that the standards of conduct were on the CBP website and that each employee

was expected to be familiar with them.      Ms. Olmos testified she had heard of the

standards of conduct, although she had not read them in their entirety. Ms. Olmos does

not deny attending a muster during the week of July 31, 2005, shortly before she

married Mr. Vanegas, in which the topic of discussion was inappropriate association.

Ms. Olmos also testified that she saw herself in big trouble when she found out Mr.

Vanegas was an illegal alien, and she knew his status affected her job. Regarding Ms.

Olmos’s second argument, the AJ found that Ms. Olmos failed to show that any other

CBP employees married illegal aliens. Ms. Olmos called three witnesses to testify on

the subject, Warren Pitzer, Richard Pileggi, and Henry Dang. Mr. Pitzer testified he

married a woman who entered the United States on a K-1 visa and was not out of status

when they were married.      Mr. Mileggi testified that he married a woman from the

Ukraine who initially entered the United States on a B-2 visa but later applied for asylum



      1
            Ms. Olmos makes an additional argument that CBP violated her First
Amendment freedom of association by terminating her employment. Because Ms.
Olmos did not raise this argument before the Board, we will not address it.


2010-3009                                   5
and her application was in the adjudication process when they got married. Mr. Dang

testified that he married a woman who had been given asylum and was not out of status

at any time. Substantial evidence supports the AJ’s finding that none of Ms. Olmos’s

witnesses had actually married illegal aliens as she asserts.

       With respect to Ms. Olmos’s reliance on the statements of others, Ms. Olmos

spoke with at least three individuals regarding her concern with marrying an illegal alien:

the union president, Stephen Weekes, and two supervisors, Mohamad Yusef and

George Wetteland. Ms. Olmos testified that Mr. Weeks and Mr. Yusef both told her that

that marrying an illegal alien was allowed. She stated that Mr. Wetteland told her that

she should not associate with an illegal alien, but that it would be a “gray area” if the

marriage was genuine. Mr. Wetteland’s recollection of the conversation is different from

that of Ms. Olmos. During an interview with a CBP Internal Affairs agent as recorded in

an affidavit, Mr. Wetteland stated that he was not Ms. Olmos’s immediate supervisor,

that she told him her husband was trying to get a visa to come to the United States, and

he advised her not to get personally involved in the visa process. The AJ noted that

even if Ms. Olmos’s version was accepted as true, Mr. Wetteland’s expertise was not in

personnel matters. Mr. Weekes, a union president, did not have the authority to speak

for CBP. Mr. Yusef, a witness for Ms. Olmos, testified that he told her that although he

did not believe it to be a problem, she should check with higher level management.

Therefore, substantial evidence supports the AJ’s determination that Ms. Olmos

understood that marrying Mr. Vanegas could be a problem and that she did not rely on

statements of CBP management with expertise in personnel matter in deciding to marry

Mr. Vanegas.




2010-3009                                   6
      The AJ acknowledged the penalty of removal was harsh in Ms. Olmos’s case, but

still found it within the limits of reasonableness. J.A. 23 (citing Douglas v. Veterans

Admin., 5 M.S.P.R. 280, 308 (1981)). As Mr. Perez stated in the removal letter, one of

the major duties of CBP officers is to uphold the laws governing illegal immigration into

the United States. The employee standards of conduct and “muster” training indicate

the serious nature of inappropriate associations with illegal aliens to the CBP. As a

mitigating factor, Ms. Olmos worked as an employee of the federal government for over

20 years. However, during that time she was suspended four times. She received a

one-day suspension in 1999 for use of insulting language and disrespectful conduct, a

two-day suspension in 2002 for inappropriate use of CBP’s email system, a three-day

suspension in 2003 for inattention to duty, and a twenty-day suspension in 2006 for

failure to follow guidance on the use of a private cell phone at work.        Mr. Perez

determined these suspensions demonstrate a “severe lack of judgment” by Ms. Olmos.

The AJ noted Ms. Olmos does not believe she did anything improper and has not

expressed any remorse for her actions. Ms. Olmos provided no evidence of disparate

treatment, as she did not know that any CBP employees married aliens who were out of

status at the time of the marriage and kept their jobs. CBP did not abuse its discretion

in deciding to remove Ms. Olmos.

      We therefore affirm the Board’s decision.

                                        COSTS

      No costs.




2010-3009                                  7